Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 5, 2018

                                     No. 04-18-00123-CV

       ONE HUNDRED SEVENTY-ONE THOUSAND ONE HUNDRED and 00/100
          ($171,100.00) in U.S. Currency and One (1) 2012 Volkswagon Jetta, VIN
                                 #3VWDP7AJCM333910,
                                        Appellants

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                From the 79th Judicial District Court, Jim Wells County, Texas
                                Trial Court No. 15-02-54230
                        Honorable Terry A. Canales, Judge Presiding


                                        ORDER
       Before the clerk’s record was filed, Appellant Mirsha Contla filed a motion for extension
of time to file her notice of appeal. Having reviewed the clerk’s record and Appellant’s motion,
and for the reasons given below, we conclude Appellant’s notice of appeal was timely filed, and
her motion for extension of time to file a notice of appeal is MOOT.
       The trial court signed a final judgment on November 30, 2017.
       Appellant electronically filed her motion for new trial on December 20, 2017, and she
simultaneously served a copy of her motion on the State by certified mail, return receipt
requested.
       The next day, the trial court clerk rejected the motion and set a five-day “deadline for
[Appellant] to resubmit the document in a conforming format.” See TEX. R. CIV. P. 21(f)(11)
(“Non-Conforming Documents”).
        Appellant did not file a corrected motion for new trial until February 14, 2018. Two days
later Appellant filed her notice of appeal.
       Appellant’s motion for new trial was due on January 2, 2018. See TEX. R. CIV. P.
329b(a). She filed it on December 20, 2017, and her motion was “deemed filed when [it was]
transmitted to [Appellant’s] electronic filing service provider.” See TEX. R. CIV. P. 21(f)(5).
        Despite its minor defect, Appellant’s December 20, 2017 motion for new trial was timely
filed, and it operated to extend the appellate timetable. See id.; Garza v. Garcia, 137 S.W.3d 36,
38 (Tex. 2004) (stating that a motion for new trial that was filed without the requisite fee was
nevertheless timely, though conditionally, filed and it operated to extend the appellate deadlines);
Tex. Dept. of Aging & Disability Servs. v. Mersch, 418 S.W.3d 736, 742 (Tex. App.—Houston
[1st Dist.] 2013, no pet.) (“[T]he Texas Supreme Court’s overarching policy in approaching the
unintentional errors of counsel is that cases should be decided on the merits rather than on a
procedural default, when possible.”).
         Given her timely motion for new trial, Appellant’s notice of appeal was due on February
28, 2018. See TEX. R. APP. P. 26.1(a)(1). She filed her notice of appeal on February 16, 2018.
Appellant’s notice of appeal was timely filed. See id. Appellant’s motion for extension of time
to file her notice of appeal is MOOT.
       At present, the clerk’s record1 does not include a copy of Appellant’s December 20, 2017
motion for new trial.
       We ORDER the Jim Wells County District Clerk to file a corrected clerk’s record or a
supplemental clerk’s record that contains a copy of Appellant’s December 20, 2017 motion for
new trial within FIFTEEN DAYS of the date of this order. See TEX. R. APP. P. 34.5(c)(1).
        If the district clerk does not have a copy of Appellant’s December 20, 2017 motion for
new trial, the district clerk may obtain a copy from the parties. See id. R. 34.2. Because
Appellant served a copy of the December 20, 2017 motion on the State, we expect the parties
will be able to agree on the contents of the December 20, 2017 motion for new trial. See id.
        Should a dispute arise over the motion’s content, the district clerk or either party may
move this court to abate this appeal and remand the cause to the trial court for it to “determine
what constitutes an accurate copy of [Appellant’s December 20, 2017 motion for new trial] and
order [the motion] to be included in the clerk’s record or a supplement.” See id. R. 34.5(e).

                                                             _________________________________
                                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2018.



                                                             ___________________________________
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court




        1
           After the Jim Wells County District Clerk filed a notice of late record, we ordered Appellant to show
cause in writing that she had paid for the clerk’s record. She filed a written response, and the clerk’s record has
been filed. Our March 16, 2018 order is satisfied.